Citation Nr: 1121474	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  04-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1956 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an August 2007 decision, the Board denied the Veteran's claims of service connection for chronic lymphocytic leukemia and diabetes mellitus, both to include as due to exposure to Agent Orange.  The Veteran appealed the August 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacated the Board's August 2007 decision in regard to the decision that was decided, and remanded the case back to the Board pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In November 2009 and June 2010, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In previous remands, the Board requested the RO to verify through the appropriate Federal custodian whether tactical and commercial herbicides were used at U-Tapao, Thailand Air Base prior to December 1969 and from December 1969 to December 1970.  




An undated Veterans Benefits Administration memorandum, relating to herbicide use in Thailand during the Vietnam era, clarified that cited sources showed no evidence for tactical herbicide use at U-Tapao during the relevant time periods, but that one report did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters in Thailand.  

Further inquiry into the commercial use of herbicides in Thailand was undertaken.  A request was sent to the Armed Forces Pest Management Board (AFPMB) to ascertain whether there was any herbicide approved for use at U-Tapao, where the Veteran was stationed.  The AFPMB redirected the inquiry to the U.S. Army Public Health Command, who in January 2011 replied that there was only anecdotal evidence that commercial herbicides were used on Allied bases in Thailand prior to 1971.  It was explained that the Armed Forces Pest Control Board (the precursor to the AFPMB) had authorized the base civil engineers on Allied bases in Thailand to use certain approved commercial herbicides, including the following:  2,4-D; 2,4,5-T; simazine; dalapon; and paraquat.  (The herbicides of 2, 4-D and 2, 4, 5-T are formulations used in Agent Orange.)  The products were labeled for weed and vegetation control around buildings, in equipment storage areas, around base perimeters and fence lines, and along interior roads.  There were no records found concerning specific dates, locations, or herbicide products that may have been used at U-Tapao Air Base in Thailand prior to 1971.  

An Air Force representative was contacted, who confirmed that no herbicide application records existed for the specific location and time period.  

VA has now determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1 Manual).  The Veteran served for a year at U-Tapao Air Field beginning in December 1969, as a Recovery Team Chief and a B-52 Flight Chief.  



Further procedural steps must be followed in order to verify whether the Veteran was actually exposed to herbicides while serving in Thailand.  

Accordingly, the case must again be REMANDED for the following action:

1.  Request the Veteran to furnish additional, detailed information as to the approximate dates, exact location at the base, and the precise nature of his claimed exposure to herbicides (Agent Orange) during his period of service in U-Tapao from December 1969 to December 1970.  

2.  If the Veteran provides additional information together with the "Memorandum for the Record," determine whether exposure to herbicides can be acknowledged on a direct or facts-found basis, following the guidance of VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (Steps 5-8).  

3.  If the Veteran does not respond, refer the case to the U.S. Army and Joint Services Records Research Center (JSRRC) to make a formal finding that sufficient information required to verify herbicide exposure does not exist, and decide the claim based on the evidence of record, following the guidance of VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (Step 5).  





4.  In adjudicating the Veteran's claims under the guidance of VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q., if the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


